DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant amended claims 10 and 22. Claims 16-19 remain withdrawn, while claims 9 and 14-15 remain cancelled. In view of the foregoing, claims 1-8, 10-13, 16-22 are pending with claims 1-8, 10-13, and 20-22 being considered in the present office action.

The 112 rejection is withdrawn in view of the amendments. 

The 103 rejections are maintained. Applicant’s arguments are not persuasive. Please see the next section for examiner’s remarks.

A new ground of rejection is necessitated by applicant’s submission of an IDS.

Response to Arguments
Page 7 of 10 of the Remarks (03 November 2021) recites:

    PNG
    media_image1.png
    190
    636
    media_image1.png
    Greyscale

Applicant argues Miyagawa fails to provide a reason to use tin. This argument is not persuasive because Miyagawa specifically prefers tin because it reduces contact resistance between the metal substrate 11 and the resin conductive layer 12, see e.g., para. [0063].

Applicant also argues on page 7 (of 10) “Miyagawa teaches that their coated separator has improved corrosion resistance itself”; as such, “one of ordinary skill in the art looking to improve corrosion resistance would not need to look elsewhere when using the separator of Miyagawa”. 
Applicant’s argument is not persuasive. Applicant’s argument is repugnant to the nature of patents and the nature of the inventor. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


That is, improvement upon what is already known is one of the foundations for obtaining a patent. Further, a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. KSR, 550 U.S. at 421, 82 USPQ2d at 1397, MPEP 2141, II., C. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of 

Applicant argues that Kanoh and Tong are not directed to the same purpose (page 8 of 10), specifically pointing out that Miyagawa is directed to electrochemical devices (fuel cells), while Tong is directed to conductive materials in microelectronics and semiconductor packages, and Kanoh is directed generally to corrosion protection of metals. This argument is not persuasive because the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, MPEP 2143. In this case, all three pieces of art are directed to corrosion protection of metals through a coating layer; moreover, the technique used to obtain corrosion protection (i.e., use of azole compound in the coating covering the metal) is further found to effectively prevent the significant increase in resistivity (Tong).  As such, one of ordinary skill in the art would appreciate the techniques used by Kanoh and Tong with the expectation of corrosion protection of the 

Applicant argues Tong does not point to an azole containing corrosion inhibitor yet then admits Table 4 of Tong teaches an azole containing corrosion inhibitor, stating further that data in the table points to unfavorable results which would discourage one skilled in the art from selecting the azole containing corrosion inhibitor. This arguments is not persuasive because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005), MPEP 2123, I. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123, II. 
In this case, Tong teaches conductive coatings comprising a layer comprising carbon and an azole containing corrosion inhibitor (e.g., benzimidazole, benzotriazole), corrosion inhibitor effectively prevents significant increase in resistivity”, emphasis added. As such, the use of benzimidazole (or benzotriazole) would be obvious because Tong teaches they effectively prevent significant increases in resistivity.

Applicant argues Kanoh teaches away from using azole containing corrosion inhibitor. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In this case, Kanoh teaches metals are susceptible to corrosion if subjected to air, water or solvent or the like. Prevention of such corrosion is achieved by protecting the surface of the metal using organic inhibitors such as benzotriazol, see e.g., col. 1 lines 13-19, col. 2 lines 5-8 and 39-40, examples and table. The corrosion inhibition properties of benzotriazole allows for improved contact resistance as shown in the Table. One of ordinary skill in the art would not be deterred from utilizing benzotrizole as a corrosion inhibitor after observing the improvements of contact resistance in compositions comprising benzotriazole.

Applicant asserts the claimed invention demonstrates unexpected results, specifically making reference to paragraphs [0104]-[0105]. Applicant’s arguments are not persuasive considering the requirements set forth in the MPEP (716.02).
Applicants have the burden of explaining proffered data, see e.g., MPEP 716.02(b), II. Unexpected results must be commensurate in scope with the claimed invention, MPEP 716.02(d). In this case, applicant has failed to describe the composition of the examples (and data thereof), and failed to associated the examples with the scope of the claimed invention. Moreover, applicant claims the layer on the substrate comprises tin, OR a binary OR ternary alloy of tin. However, the data presented in the remarks makes no reference to binary or ternary alloys; hence, the unexpected results presented in the remarks are not commensurate in scope of the claimed invention. Further, applicant has failed to establish unexpected results over the claimed range because a sufficient number of tests (binary, ternary alloys) have not been presented to show the criticality of the claimed invention, In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), MPEP 716.02(d), II. Finally, applicant must compare the claimed invention with the closest prior art (MPEP 716.02 (e)). In this case, the claimed invention (substrate comprising a tin coating followed by a carbon ink coating including an azole) is currently compared to a substrate including only a tin coating or to a substrate including only a carbon ink coating including an azole. Miyagawa, however, presents a structure more comparable to the claimed invention. That is, the substrate of Miyagawa includes two layers, a tin coating followed by a carbon ink coating (although the azole is not present). Further, Kanoh teaches the contact resistance between a tin layer and the azole containing layer changes very little (e.g., TABLE shows only a 4% 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 10-13, 19, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa (US 2006/0280992) in view of Kanoh et al. (US 4,554,209), and Tong et al. (EP 1032038), hereinafter Miyagawa, Kanoh, and Tong.
Regarding Claims 1, 3-5, 12, 13, 21, and 22, Miyagawa teaches an electrochemical device (i.e., fuel cell, see e.g., title) comprising a coated article (separator 10) comprising: a metallic substrate (i.e., metal substrate 11 of separator 10 of the fuel cell, e.g., metal substrate 11 may be a stainless steel, aluminum and steel); and an electrically conductive composite coating (plated layer + resin conductive layers 12), see e.g., Fig. 1, paras. [0050]-[0051], [0060], [0063]. The electrically conductive composite coating (e.g., plated layer + resin conductive layers 12) comprises a layer (i.e., a plated layer) comprising tin and/or a binary or ternary alloy of tin with one or more of nickel, antimony, indium or gallium directly contacting the substrate directly contacting the metal substrate 11 (e.g., a plated layer is on the surface of the metal substrate 11 and includes at least one of tin and nickel, see para. [0063], claim 7) and a 
Regarding Claims 1, 7, 8, and 20, Miyagawa does not teach the resin layer comprises an azole-containing corrosion inhibitor comprising benzotriazole in an amount of 10 wt % or less. However, Kanoh teaches metals (e.g., tin, tin alloys) are susceptible to corrosion if subjected to air, water or solvent or the like. Prevention of such corrosion is achieved by protecting the surface of the metal using organic inhibitors such as benzotriazol, see e.g., col. 1 lines 13-19, col. 2 lines 5-8 and 39-40, examples and table. Corrosion inhibitors, such as benzotriazole, have an advantageous effect on contact resistance, see e.g., Table; specifically, the table shows the change in contact resistance of the tin specimen with the benzotriazole containing coating is small, i.e., 4%. Further, Tong teaches a composition comprising resin (para. [0015]), conductive filler (para. [0020]) and a corrosion inhibitor (e.g., benzimidazole, benzotriazole) enhances electrical stability (corrosion resistance) and prevents significant increases in resistivity (paras. [0011], [0021], and [0033]). The presence of benzimidazole or benzotriazole (5 wt %, but may be present from >0 wt % up to 10 wt %, see e.g., claim 2) in the composition effectively prevents the significant increase in resistivity, see e.g., para. [0033], and Table 4. It would be obvious to one having ordinary skill in the art to include an azole (from > 0 wt % up to 10 wt % with respect to carbon and binder), specifically a benzotriazole, in the electrically conductive coating 
Regarding Claim 2, Miyagawa includes two or more layers comprising the electrically conductive coating material (e.g., layer 12 is made of layers 13 and 14, or 13, 14, and 15, see e.g., Figs. 2-3, para. [0054]-[0055]. The layer comprising tin (plating layer) is on both sides of the sus304 plate, hence two or more layers, para. [0118]. Further, it would be obvious to one having ordinary skill in the art to include two or more layers since the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see e.g., 2144.04, VI., B.
Regarding Claims 6, Miyagawa teaches the elemental carbon is present between 5 % by volume to 40 % by volume, but may be optimized based on the type of conductive filler and desired volume resistance (para. [0078]). The amount of elemental carbon in the prior art overlaps with the claimed values or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 
Regarding Claim 10, Miyagawa teaches the layer comprising the electrically conductive coating material is between 5 µm to 300 µm (preferably 10 µm to 100 µm), see e.g., paras. [0081]-[0082]. Miyagawa teaches the plating layer (Sn) is 0.8 µm (para. [0124]), which overlaps with or is close to1 nm to 20 µm, thus obvious because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a 
Regarding Claim 11, an area specific electrical resistance is a property of the electrically conductive composite coating.  roduct and apparatus claims — when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, MPEP 2112.01, I. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01, II. Miyagawa, as modified Kanoh and Tong, teaches all the 
Regarding Claim 19, Miyagawa teaches the organic binder comprises organic monomeric and/or oligomeric polymer precursor compounds, e.g., polyethylene, see e.g., paras. [0064]-[0067]. 
Regarding Claims 21 and 22, Miyagawa teaches the layer comprising the electrically conductive coating material is between 5 µm to 300 µm (preferably 10 µm to 100 µm), see e.g., paras. [0081]-[0082]. The prior art values overlap with the claimed range of 5 µm to 25 µm. Miyagawa teaches the plating layer is 0.8 µm (para. [0124]), which overlaps with or is close to 5 nm to 10 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa, Kanoh, and Tong in view of WO2015059857, where Yano et al. (US 2016/0240866) is used as a translation, hereinafter Yano.
Regarding Claim 22, Miyagawa does not teach the tin plating layer on the metal substrate is 5 micrometers to 10 micrometers. However, Yano teaches steel separators having Sn alloy layers typically having a thickness of 5 micrometers to 0.1 micrometers to prevent coating defects and corrosion resistance properties from degrading, see e.g., para. [0068]. It would be obvious to one having ordinary skill in the art to make the layer comprising tin (or tin alloy) in Miyagawa between 5 micrometers and 10 micrometers to prevent coating defects and corrosion resistance properties from degrading, as suggested by Yano.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa, Kanoh, and Tong in view of Shibuya et al. (US 2011/0262825), hereinafter Shibuya.
Regarding Claim 11, Miyagawa does not explicitly teach the area specific electrical contact is less than 10 mΩ cm2. However, Shibuya teaches the typical properties needed for fuel cell separators are low contact resistance (i.e., 10 mΩ cm2 or less, see e.g., para. [0164]). It would be obvious to one having ordinary skill in the art the electrically conductive composite coating of Miyagawa has an area specific 2 to achieve low contact resistance necessary for fuel cell separators, as suggested by Shibuya.

Claims 1-8, 10-13, 19, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa (US 2006/0280992) in view of Ebe et al. (KR20120086662, see 08 October 2021 IDS, where US 2012/0186865 is used as a translation), hereinafter Miyagawa and Ebe.
Regarding Claims 1, 3-5, 12, 13, 21, and 22, Miyagawa teaches an electrochemical device (i.e., fuel cell, see e.g., title) comprising a coated article (separator 10) comprising: a metallic substrate (i.e., metal substrate 11 of separator 10 of the fuel cell, e.g., metal substrate 11 may be a stainless steel, aluminum, copper, steel, etc.); and an electrically conductive composite coating (plated layer + resin conductive layers 12), see e.g., Fig. 1, paras. [0050]-[0051], [0060], [0063]. The electrically conductive composite coating (e.g., plated layer + resin conductive layers 12) comprises a layer (i.e., a plated layer) comprising tin and/or a binary or ternary alloy of tin with one or more of nickel, antimony, indium or gallium directly contacting the substrate directly contacting the metal substrate 11 (e.g., a plated layer is on the surface of the metal substrate 11 and includes at least one of tin and nickel, see para. [0063], claim 7) and a layer (i.e., resin conductive layer 12) comprising an electrically conductive coating material comprises a carbon ink comprising elemental carbon (e.g., graphite, carbon fiber, carbon nanotube, carbon black) and an organic binder (i.e., resin), on the plated metal substrate 11, hence on top of the layer comprising tin (or tin alloy), see e.g., paras. [0051], [0054], [0055], [0064]. 
Regarding Claims 1, 7, 8, and 20, Miyagawa does not teach the resin layer comprises an azole-containing corrosion inhibitor comprising benzotriazole in an amount of 10 wt % or less. However, Ebe teaches metals (conductor layer 3) are susceptible to corrosion in a fuel cell environment, paras. [0004]-[0008], and [0060]. However, a cover layer (6a, 6b) comprising resin, carbon and an azole compound (10 wt % or less with respect to carbon and resin) prevents corrosion of the conductor layer 3 (paras. [0040]-[0044], and [0060]-[0061]. It would be obvious to one having ordinary skill in the art to include an azole, specifically a benzotriazole, in the electrically conductive coating material located on the tin plated metal substrate of Miyagawa to prevent the tin plated metal substrate from corroding. 
Regarding Claim 2, Miyagawa includes two or more layers comprising the electrically conductive coating material (e.g., layer 12 is made of layers 13 and 14, or 13, 14, and 15, see e.g., Figs. 2-3, para. [0054]-[0055]. The layer comprising tin (plating layer) is on both sides of the sus304 plate, hence two or more layers, para. [0118]. Further, it would be obvious to one having ordinary skill in the art to include two or more layers since the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see e.g., 2144.04, VI., B.
Regarding Claims 6, Miyagawa teaches the elemental carbon is present between 5 % by volume to 40 % by volume, but may be optimized based on the type of conductive filler and desired volume resistance (para. [0078]). The amount of elemental carbon in the prior art overlaps with the claimed values or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); 
Regarding Claim 10, Miyagawa teaches the layer comprising the electrically conductive coating material is between 5 µm to 300 µm (preferably 10 µm to 100 µm), see e.g., paras. [0081]-[0082]. Miyagawa teaches the plating layer (Sn) is 0.8 µm (para. [0124]), which overlaps with or is close to1 nm to 20 µm, thus obvious because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." MPEP 2144.05, I.
Regarding Claim 11, an area specific electrical resistance is a property of the electrically conductive composite coating. Product and apparatus claims — when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, MPEP 2112.01, I. "Products of 
Regarding Claim 19, Miyagawa teaches the organic binder comprises organic monomeric and/or oligomeric polymer precursor compounds, e.g., polyethylene, see e.g., paras. [0064]-[0067]. 
Regarding Claims 21 and 22, Miyagawa teaches the layer comprising the electrically conductive coating material is between 5 µm to 300 µm (preferably 10 µm to 100 µm), see e.g., paras. [0081]-[0082]. The prior art values overlap with the claimed range of 5 µm to 25 µm. Miyagawa teaches the plating layer is 0.8 µm (para. [0124]), which overlaps with or is close to 5 nm to 10 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa, and Ebe, in view of WO2015059857, where Yano et al. (US 2016/0240866) is used as a translation, hereinafter Yano.
Regarding Claim 22, Miyagawa does not teach the tin plating layer on the metal substrate is 5 micrometers to 10 micrometers. However, Yano teaches steel separators having Sn alloy layers typically having a thickness of 5 micrometers to 0.1 micrometers to prevent coating defects and corrosion resistance properties from degrading, see e.g., para. [0068]. It would be obvious to one having ordinary skill in the art to make the layer comprising tin (or tin alloy) in Miyagawa between 5 micrometers and 10 micrometers to prevent coating defects and corrosion resistance properties from degrading, as suggested by Yano.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa, and Ebe, in view of Shibuya et al. (US 2011/0262825), hereinafter Shibuya.
Regarding Claim 11, Miyagawa does not explicitly teach the area specific electrical contact is less than 10 mΩ cm2. However, Shibuya teaches the typical properties needed for fuel cell separators are low contact resistance (i.e., 10 mΩ cm2 or less, see e.g., para. [0164]). It would be obvious to one having ordinary skill in the art the electrically conductive composite coating of Miyagawa has an area specific electrical contact of less than 10 mΩ cm2 to achieve low contact resistance necessary for fuel cell separators, as suggested by Shibuya.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08 October 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA KOROVINA/Examiner, Art Unit 1729           

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729